Deasy, J.
Search and seizure process. In the complaint the premises to be searched are stated to be in Camden. The venue is laid in Rockland. The respondent contends that this creates a fatal defect. Not so. As required by the Constitution (Article I., Section 5) and by the Statutes of the State (R. S., Chap. 127, Sec. 29) the complaint contains a “special designation of the place to be searched.” The description is so clear as to leave no doubt as to the place intended. The laying of venue is no part of such designation. The fact that it names another place in the same County is immaterial. It is well settled that in a mere statement of venue one place may be *36alleged and another proved, provided that both are within the jurisdiction of the court. State v. Mahoney, 115 Maine, 256, 14 R. C. L., 181; Commonwealth v. Tolliver, 8 Gray, 386; Commonwealth v. Lavery, 101 Mass., 208; Commwealth v. Snell, 189 Mass., 17; Ledbetter v. United States, 170 U. S., 606.

Exceptions overruled.


Judgment for the State.